ELANA CUNNINGHAM WILLS, Justice, concurring in part and dissenting in part. _|^Although I concur with the majority opinion insofar as it affirms the circuit court’s order regarding Sections 8, 9, and 31, I respectfully dissent from the majority’s decision to reverse the circuit court’s conclusions with regard to Sections 4 and 5 for the reasons painstakingly detailed in Snowden v. J.R.E. Investments, 2010 Ark. 276, 370 S.W.3d 215 (Wills, J., dissenting). I would affirm the circuit court in all respects, save for modifying the stay of appellant Southwestern Energy’s drilling obligation so as to begin on the date of the filing of the complaint. DANIELSON, J., joins.